Judgment, Supreme Court, New York County (Peter Benitez, J.), rendered March 6, 1995, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s guilty plea constituted a forfeiture of his statutory speedy trial claims (see, People v O’Brien, 56 NY2d 1009). Moreover, at the time of his plea, defendant expressly withdrew his speedy trial motion. Concur — Sullivan, J. P., Nardelli, Rubin, Tom and Mazzarelli, JJ.